Exhibit 10.1

 

INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT

 

BETWEEN

 

NEW MOUNTAIN FINANCE CORPORATION

 

AND

 

NEW MOUNTAIN FINANCE ADVISERS BDC, L.L.C.

 

Agreement (this “Agreement”) made this 8th day of May 2014, by and between NEW
MOUNTAIN FINANCE CORPORATION, a Delaware corporation (the “Company”), and NEW
MOUNTAIN FINANCE ADVISERS BDC, L.L.C., a Delaware limited liability company (the
“Adviser”).

 

WHEREAS, the Company is a closed-end management investment company that has
elected to be treated as a business development company (“BDC”) under the
Investment Company Act of 1940 (the “Investment Company Act”);

 

WHEREAS, the Adviser is an investment adviser that is registered under the
Investment Advisers Act of 1940 (the “Advisers Act”); and

 

WHEREAS, the Company desires to retain the Adviser to furnish investment
advisory services to the Company on the terms and conditions hereinafter set
forth, and the Adviser wishes to be retained to provide such services;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1.                                      Duties of the Adviser.

 

(a)                                 The Company hereby employs the Adviser to
act as the investment adviser to the Company and to manage the investment and
reinvestment of the assets of the Company, subject to the supervision of the
Board of Directors of the Company (the “Board”), for the period and upon the
terms herein set forth. In the performance of its duties, the Adviser shall at
all times conform to, and act in accordance with, any requirements imposed by
(i) the provisions of the Investment Company Act, and of any rules or
regulations in force thereunder, subject to the terms of any exemptive order
applicable to the Company; (ii) any other applicable provision of law; (iii) the
provisions of the Amended and Restated Certificate of Incorporation and the
Amended and Restated Bylaws of the Company, as such documents are amended from
time to time; (iv) the investment objectives, policies and restrictions
applicable to the Company as set forth in the Company’s Registration Statement
on Form N-2, dated May 16, 2011 (the “Registration Statement”), as they may be
amended from time to time by the Board upon written notice to the Adviser; and
(v) any other policies and determinations of the Board provided in writing to
the Adviser.  Without limiting the generality of the foregoing, the Adviser
shall, during the term and subject to the provisions of this Agreement,
(i) determine the composition of the portfolio of the Company, the nature and
timing of the changes therein and the manner of implementing such changes;
(ii) identify, evaluate and negotiate the structure of the investments made by
the Company; (iii) execute, monitor and service the Company’s investments;
(iv) determine the securities and other assets that the Company will

 

1

--------------------------------------------------------------------------------


 

purchase, retain, or sell; (v) perform due diligence on prospective portfolio
companies; (vi) vote, exercise consents and exercise all other rights
appertaining to such securities and other assets on behalf of the Company; and
(vii) provide the Company with such other investment advisory, research and
related services as the Company may, from time to time, reasonably require for
the investment of its funds.  Subject to the supervision of the Board, the
Adviser shall have the power and authority on behalf of the Company to
effectuate its investment decisions for the Company, including the execution and
delivery of all documents relating to the Company’s investments and the placing
of orders for other purchase or sale transactions on behalf of the Company. In
the event that the Company determines to acquire debt financing, the Adviser
will arrange for such financing on the Company’s behalf, subject to the
oversight and approval of the Board. If it is necessary for the Adviser to make
investments on behalf of the Company through a special purpose vehicle, the
Adviser shall have authority to create or arrange for the creation of such
special purpose vehicle and to make such investments through such special
purpose vehicle (in accordance with the Investment Company Act).

 

(b)                                 The Adviser hereby accepts such employment
and agrees during the term hereof to render the services described herein for
the compensation provided herein.

 

(c)                                  The Adviser shall for all purposes herein
provided be deemed to be an independent contractor and, except as expressly
provided or authorized herein, shall have no authority to act for or represent
the Company in any way or otherwise be deemed an agent of the Company.

 

(d)                                 The Adviser shall keep and preserve for the
period required by the Investment Company Act any books and records relevant to
the provision of its investment advisory services to the Company and shall
specifically maintain all books and records in accordance with Section 31(a) of
the Investment Company Act with respect to the Company’s portfolio transactions
and shall render to the Board such periodic and special reports as the Board may
reasonably request. The Adviser agrees that all records that it maintains for
the Company are the property of the Company and will surrender promptly to the
Company any such records upon the Company’s request, provided that the Adviser
may retain a copy of such records.

 

2.                                      Company’s Responsibilities and Expenses
Payable by the Company.

 

All investment professionals of the Adviser and their respective staffs, when
and to the extent engaged in providing investment advisory and management
services hereunder, and the compensation and routine overhead expenses of such
personnel allocable to such services, will be provided and paid for by the
Adviser and not by the Company. The Company will bear all other costs and
expenses of its operations, administration and transactions, including (without
limitation) those relating to: organizational and offering expenses; the
investigation and monitoring of the Company’s investments; the cost of
calculating the Company’s net asset value, including the cost of any third-party
valuation services; interest payable on debt, if any, to finance the Company’s
investments; the cost of effecting sales and repurchases of shares of the
Company’s common stock and other securities; management and incentive fees
payable pursuant to this Agreement; fees payable to third parties relating to,
or associated with, making investments and valuing investments (including
third-party valuation firms); transfer agent and custodial fees; fees and
expenses associated with marketing efforts (including attendance at investment
conferences and similar events); federal and state registration fees; any
exchange listing fees; U.S. federal, state, local and foreign taxes; independent
directors’ fees and expenses; brokerage commissions; costs of proxy

 

2

--------------------------------------------------------------------------------


 

statements, stockholders’ reports and notices; costs of preparing government
filings, including periodic and current reports with the SEC; fees and expenses
associated with independent audits and outside legal costs; costs associated
with reporting and compliance obligations under the 1940 Act and applicable
federal and state securities laws; fidelity bond, liability insurance and other
insurance premiums; and printing, mailing, independent accountants and outside
legal costs and all other direct expenses incurred by either the Adviser or the
Company in connection with administering the Company’s business, including
payments under the administration agreement between the Company and New Mountain
Finance Administration, LLC (the “Administrator”) based upon the Company’s
allocable portion of overhead and other expenses incurred by the Administrator
in performing its obligations to the Company under the administration agreement,
including the allocable portion of the compensation of the Company’s chief
financial officer and chief compliance officer and their respective staffs.

 

3.                                      Compensation of the Adviser.

 

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (“Base
Management Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set
forth.  The Company shall make any payments due hereunder to the Adviser or to
the Adviser’s designee as the Adviser may otherwise direct.  To the extent
permitted by applicable law, the Adviser may elect, or the Company may adopt a
deferred compensation plan pursuant to which the Adviser may elect, to defer all
or a portion of its fees hereunder for a specified period of time.

 

(e)                                  The Base Management Fee shall be calculated
at an annual rate of 1.75 % of the Company’s gross assets, as presented in the
Company’s consolidated financial statements prepared in conformity with
accounting principles generally accepted in the United States of America, less
(i) the outstanding indebtedness under the Amended and Restated Loan and
Security Agreement by and among New Mountain Finance SPV Funding, L.L.C. as the
borrower, Wells Fargo Securities, LLC, as the Administrative Agent, and Wells
Fargo Bank, National Association, as the Collateral Custodian, as such document
may be amended from time to time, and (ii) cash and cash equivalents. For
services rendered under this Agreement, the Base Management Fee will be payable
quarterly in arrears. The Base Management Fee will be calculated based on the
average value of the Company’s gross assets at the end of each of the two most
recently completed calendar quarters, and appropriately adjusted on a pro rata
basis for any equity capital raised or repurchased during the current calendar
quarter. Base Management Fees for any partial month or quarter will be
appropriately pro rated.

 

(f)                                   The Incentive Fee shall consist of two
parts, as follows:

 

(i)                                     One part will be calculated and payable
quarterly in arrears based on the Company’s “Pre-Incentive Fee Net Investment
Income” for the immediately preceding calendar quarter. For this purpose,
Pre-Incentive Fee Net Investment Income means interest income, dividend income
and any other income (including any other fees (other than fees for providing
managerial assistance), such as commitment, origination, structuring, diligence
and consulting fees or other fees that the Company receives from portfolio
companies) accrued by the Company during the calendar quarter, minus the
Company’s operating expenses for the quarter (including the Base

 

3

--------------------------------------------------------------------------------


 

Management Fee, expenses payable under the administration agreement with the
Administrator, and any interest expense and distributions paid on any issued and
outstanding preferred membership units, but excluding the Incentive Fee). 
Pre-Incentive Fee Net Investment Income includes, in the case of investments
with a deferred interest feature (such as original issue discount, debt
instruments with pay in kind interest and zero coupon securities), accrued
income that the Company has not yet received in cash.  Pre-Incentive Fee Net
Investment Income does not include any realized capital gains, realized capital
losses or unrealized capital appreciation or depreciation.  Pre-Incentive Fee
Net Investment Income, expressed as a rate of return on the value of the
Company’s net assets at the end of the immediately preceding calendar quarter,
will be compared to a “hurdle rate” of 2% per quarter (8% annualized), subject
to a “catch-up” provision measured as of the end of each calendar quarter.  The
Company’s net investment income used to calculate this part of the Incentive Fee
is also included in the amount of its gross assets used to calculate the  1.75 %
Base Management Fee.  The Company will keep track of the transferred value of
each of its assets aquired on May 19, 2011 and for purposes of the incentive fee
calculation, adjust Pre-Incentive Fee Net Investment Income to eliminate the
effect of additional amortization of purchase discount or original issue
discount taken into account in each period as a result of the lower original
purchase price of assets acquired on May 19, 2011 as to the transferred value of
that date. The Company will pay the Adviser an Incentive Fee with respect to the
Company’s Pre-Incentive Fee Net Investment Income in each calendar quarter as
follows: (1) no Incentive Fee in any calendar quarter in which the Company’s
Pre-Incentive Fee Net Investment Income does not exceed the hurdle rate of 2%
(the “preferred return” or “hurdle”); (2) 100% of the Company’s Pre-Incentive
Fee Net Investment Income with respect to that portion of such Pre-Incentive Fee
Net Investment Income, if any, that exceeds the hurdle rate but is less than or
equal to 2.5% in any calendar quarter (10% annualized); this portion of the
Pre-Incentive Fee Net Investment Income (which exceeds the hurdle rate but is
less than or equal to 2.5%) is referred to herein as the “catch-up.” The
“catch-up” is meant to provide the Adviser with an incentive fee of 20% on all
of the Company’s Pre-Incentive Fee Net Investment Income as if a hurdle rate did
not apply when the Company’s Pre-Incentive Fee Net Investment Income exceeds
2.5% in any calendar quarter; and (3) 20% of the amount of the Company’s
Pre-Incentive Fee Net Investment Income, if any, that exceeds 2.5% in any
calendar quarter (10% annualized) payable to the Adviser once the hurdle is
reached and the catch-up is achieved, (20% of all Pre-Incentive Fee Net
Investment Income thereafter is allocated to the Adviser).  These calculations
will be appropriately pro rated for any period of less than three months and
adjusted for any equity capital raises or repurchases during the relevant
calendar quarter.

 

(ii)                                  The second part of the Incentive Fee (the
“Capital Gains Fee”) will be determined and payable in arrears as of the end of
each calendar year (or upon termination of this Agreement as set forth below),
commencing on

 

4

--------------------------------------------------------------------------------


 

December 31, 2011, and will equal 20% of the Company’s realized capital gains,
if any, on a cumulative basis from inception through the end of each calendar
year, computed net of all realized capital losses and unrealized capital
depreciation on a cumulative basis, less the aggregate amount of any previously
paid capital gain Incentive Fees; provided that the Incentive Fee determined as
of December 31, 2011 will be calculated for a period of shorter than twelve
calendar months to take into account any realized capital gains computed net of
all realized capital losses and unrealized capital depreciation from inception. 
The Company will keep track of the transferred value of each of its assets
aquired on May 19, 2011 and for purposes of the second part of the incentive fee
calculation, adjust realized capital gains, realized capital losses, unrealized
capital appreciation and unrealized capital depreciation to eliminate the effect
of the difference in cost basis and calculate these amounts “as if” the GAAP
built-in gain for each asset was zero on May 19, 2011.

 

(iii)                               The last day of each calendar quarter in
which the Adviser is entitled to receive an Incentive Fee shall be referred to
herein as an “Incentive Fee Date.”

 

4.                                      Payment of Incentive Fee in Common
Stock.

 

(g)                                  The Company agrees to pay, and the Adviser
agrees to accept, (x) the portion of the Incentive Fee that equals 50% of the
After-Tax Amount (as defined below) in shares (each, a “Share”) of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), provided that the
Securities and Exchange Commission has granted the Company and the Adviser an
exemptive order under both the Investment Company Act and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) in a form acceptable to
the Company and the Adviser, and (y) the remainder of the Incentive Fee in cash.
Unless and until such exemptive relief is granted, the Company will pay the
Adviser the entire Incentive Fee in cash.  If such exemptive relief is granted,
the number of Shares payable to the Adviser for its Incentive Fee will be
calculated based on the greater of (i) the net asset value, or (ii) the market
price of the Company’s Common Stock, and in accordance with such restrictions
and conditions as required by the exemptive orders. The After-Tax Amount equals
100% of the Incentive Fee minus the amount of the Assumed Tax Liability.  The
Assumed Tax Liability equals the product of (x) the maximum combined U.S.
federal, New York State and New York City tax rate applicable to an individual
on ordinary income, and (y) 100% of the Incentive Fee.

 

(h)                                 The Adviser agrees that until the expiration
of the Lock-Up Period (as defined below) applicable to Shares issued pursuant to
Section 4(a), the Adviser will not offer, sell, contract to sell, pledge, grant
any option to purchase, exchange, convert, make any short sale or otherwise
dispose of such Shares, or any options or warrants to purchase such Shares, or
any securities convertible into, exchangeable for or that represent the right to
receive such Shares, or enter into a transaction which would have the same
effect or enter into any swap, hedge or other arrangement that transfers, in
whole or in part, any of the economic consequences of ownership of such Shares.
The foregoing restrictions are expressly agreed to preclude the Adviser from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
any Shares subject to the Lock-Up Period and held by the

 

5

--------------------------------------------------------------------------------


 

Adviser, even if such Shares would be disposed of by someone other than the
Adviser. Such prohibited hedging or other transactions would include without
limitation any short sale or any purchase, sale or grant of any right (including
without limitation any put or call option) with respect to any of the Shares or
with respect to any security that includes, relates to, or derives any
significant part of its value from such Shares.

 

For purposes of this Section 4(b), with respect to those Shares, if any, payable
on any particular Incentive Fee Date, the term “Lock-Up Period” shall mean:
(1) with respect to one-third of the Shares payable on such Incentive Fee Date,
the period beginning on the Incentive Fee Date and ending on the first
anniversary of such Incentive Fee Date, (2) with respect to one-third of the
Shares payable on such Incentive Fee Date, the period beginning on the Incentive
Fee Date and ending on the second anniversary of such Incentive Fee Date, and
(3) with respect to one-third of the Shares payable on such Incentive Fee Date,
the period beginning on the Incentive Fee Date and ending on the third
anniversary of such Incentive Fee Date.

 

(i)                                     Notwithstanding the foregoing, the
Adviser may transfer Shares to any affiliate of the Adviser, as defined under
the Investment Company Act, or an employee of any such affiliate, provided that
such affiliate or employee agrees to be bound by the restrictions set forth in
Section 4(b) hereof by executing an agreement substantially in the form attached
as Exhibit A.

 

(ii)                                  In the event this Agreement is terminated
by the Company, the lock-up provisions with respect to any Shares received by
the Adviser or its transferees pursuant to this Agreement shall immediately
expire.

 

5.                                      Covenants of the Adviser.

 

The Adviser agrees that its activities will at all times be in compliance in all
material respects with all applicable federal and state laws governing its
operations and investments.

 

6.                                      Excess Brokerage Commissions.

 

The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account such factors as price
(including the applicable brokerage commission or dealer spread), size of order,
difficulty of execution, and operational facilities of the firm and the firm’s
risk and skill in positioning blocks of securities, that such amount of
commission is reasonable in relation to the value of the brokerage and/or
research services provided by such member, broker or dealer, viewed in terms of
either that particular transaction or its overall responsibilities with respect
to the Company’s portfolio.

 

7.                                      Limitations on the Employment of the
Adviser.

 

The services of the Adviser to the Company are not exclusive, and the Adviser
may engage in any other business or render similar or different services to
others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of

 

6

--------------------------------------------------------------------------------


 

the Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, officer or employee of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Adviser shall be the only
investment adviser for the Company. The Adviser assumes no responsibility under
this Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and shareholders of the Company
are or may become interested in the Adviser and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that the Adviser and directors, officers, employees, partners, stockholders,
members and managers of the Adviser and its affiliates are or may become
similarly interested in the Company as shareholders or otherwise.

 

8.                                      Responsibility of Dual Directors,
Officers and/or Employees.

 

If any person who is a manager, partner, officer or employee of the Adviser or
the Administrator is or becomes a director, officer and/or employee of the
Company and acts as such in any business of the Company, then such manager,
partner, officer and/or employee of the Adviser or the Administrator shall be
deemed to be acting in such capacity solely for the Company, and not as a
manager, partner, officer or employee of the Adviser or the Administrator or
under the control or direction of the Adviser or the Administrator, even if paid
by the Adviser or the Administrator.

 

9.                                      Limitation of Liability of the Adviser;
Indemnification.

 

The Adviser and its officers, managers, agents, employees, controlling persons,
members (or their owners) and any other person or entity affiliated with it,
shall not be liable to the Company for any action taken or omitted to be taken
by the Adviser in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as an investment adviser of the
Company (except to the extent specified in Section 36(b) of the Investment
Company Act concerning loss resulting from a breach of fiduciary duty (as the
same is finally determined by judicial proceedings) with respect to the receipt
of compensation for services), and the Company shall indemnify, defend and
protect the Adviser (and its officers, managers, partners, agents, employees,
controlling persons, members and any other person or entity affiliated with the
Adviser, (collectively, the “Indemnified Parties”) and hold them harmless from
and against all damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and amounts reasonably paid in settlement) incurred by the
Indemnified Parties in or by reason of any pending, threatened or completed
action, suit, investigation or other proceeding (including an action or suit by
or in the right of the Company or its security holders) arising out of or
otherwise based upon the performance of any of the Adviser’s duties or
obligations under this Agreement or otherwise as an investment adviser of the
Company.  Notwithstanding the preceding sentence of this Section 9 to the
contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of willful misfeasance, bad faith or gross negligence in the performance
of the Adviser’s duties or by reason of the reckless disregard of the Adviser’s
duties and obligations under this

 

7

--------------------------------------------------------------------------------


 

Agreement (as the same shall be determined in accordance with the Investment
Company Act and any interpretations or guidance by the Securities and Exchange
Commission or its staff thereunder).

 

10.                               Effectiveness, Duration and Termination of
Agreement.

 

(a)                                 This Agreement shall continue in effect for
two years from the date hereof and thereafter shall continue automatically for
successive annual periods, provided that such continuance is specifically
approved at least annually by (A) the vote of the Board, or by the vote of a
majority of the outstanding voting securities of the Company and (B) the vote of
a majority of the Company’s directors who are not parties to this Agreement or
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party, in accordance with the requirements
of the Investment Company Act. Notwithstanding the foregoing, this Agreement may
be terminated (i) by the Company at any time, without the payment of any
penalty, upon giving the Adviser 60 days’ written notice (which notice may be
waived by the Adviser), provided that such termination by the Company shall be
directed or approved by the vote of a majority of the directors of the Company
in office at the time or by the vote of the holders of a majority of the voting
securities of the Company at the time outstanding and entitled to vote, or
(ii) by the Adviser on 60 days’ written notice to the Company (which notice may
be waived by the Company).

 

(b)                                 This Agreement will automatically terminate
in the event of its “assignment” (as such term is defined for purposes of
Section 15(a)(4) of the Investment Company Act).

 

11.                               Notices.

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

12.                               Amendments.

 

This Agreement may be amended by mutual written consent, but the consent of the
Company must be obtained in conformity with the requirements of the Investment
Company Act.

 

13.                               Entire Agreement; Governing Law.

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.  This Agreement shall be construed in accordance with the laws of
the State of New York and in accordance with the applicable provisions of the
Investment Company Act. In such case, to the extent the applicable laws of the
State of New York or any of the provisions herein, conflict with the provisions
of the Investment Company Act, the latter shall control.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

 

 

 

By:

/s/ Paula A. Bosco

 

Name:

Paula A. Bosco

 

Title:

Chief Compliance Officer, Chief Regulatory

 

 

Counsel and Corporate Secretary

 

 

 

 

 

NEW MOUNTAIN FINANCE ADVISERS BDC,

 

L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Paula A. Bosco

 

Name:

Paula A. Bosco

 

Title:

Authorized Person

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

Lock-Up Agreement

 

[Date]

 

New Mountain Finance Corporation

787 7th Avenue

New York, NY  10019

 

Re:  New Mountain Finance Corporation - Lock-Up Agreement

 

Ladies and Gentlemen:

 

The undersigned understands that New Mountain Finance Corporation (the
“Company”), is party to an investment management agreement dated            (the
“Agreement”) with New Mountain Finance Advisers BDC, L.L.C. (the “Adviser”)
under which the Adviser agreed to accept and the Company agreed to pay the
Adviser a portion of its Incentive Fee (as such term is defined in the
Agreement) in shares of the Company’s common stock (each, a “Share”), and the
Adviser further agreed not to offer, sell, pledge or otherwise dispose of such
Shares except in accordance with the Agreement.

 

In connection with any transfers by the Adviser to the undersigned of any such
Shares, as permitted by the Agreement (the “Transferred Shares”), the
undersigned agrees that during the Lock-Up Period specified in the Agreement
applicable to the Transferred Shares, the undersigned will not offer, sell,
contract to sell, pledge, grant any option to purchase, exchange, convert, make
any short sale or otherwise dispose of any of such Transferred Shares, or any
options or warrants to purchase such Transferred Shares, or any securities
convertible into, exchangeable for or that represent the right to receive such
Transferred Shares, or enter into a transaction which would have the same effect
or enter into any swap, hedge or other arrangement that transfers, in whole or
in part, any of the economic consequences of ownership of such Transferred
Shares. The foregoing restrictions are expressly agreed to preclude the
undersigned from engaging in any hedging or other transaction which is designed
to or which reasonably could be expected to lead to or result in a sale or
disposition of any Transferred Shares subject to the Lock-Up Period, even if
such Transferred Shares would be disposed of by someone other than the
undersigned. Such prohibited hedging or other transactions would include without
limitation any short sale or any purchase, sale or grant of any right (including
without limitation any put or call option) with respect to any of the
Transferred Shares or with respect to any security that includes, relates to, or
derives any significant part of its value from such Transferred Shares.

 

Notwithstanding the foregoing, the undersigned may transfer the Transferred
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein,
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value, or
(iii) with the prior written consent of the Company.  For purposes of this
agreement, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin.  In addition, notwithstanding the
foregoing, if the undersigned is a

 

10

--------------------------------------------------------------------------------


 

corporation, limited liability company, partnership (including a limited
partnership) or other entity, such corporation, limited liability company,
partnership (including a limited partnership) or other entity may transfer the
Transferred Shares to any wholly-owned subsidiary of such corporation, limited
liability company, partnership (including a limited partnership) or other
entity; provided, however, that in any such case, it shall be a condition to the
transfer that the transferee execute an agreement stating that the transferee is
receiving and holding such Transferred Shares subject to the provisions of this
agreement and there shall be no further transfer of such Transferred Shares
except in accordance with this agreement, and provided further that any such
transfer shall not involve a disposition for value.  The undersigned now has,
and, except as contemplated by clause (i), (ii), or (iii) above, for the
duration of this agreement will have, good and marketable title to the
Transferred Shares, free and clear of all liens, encumbrances, and claims
whatsoever.

 

The undersigned understands that the Company and the Adviser are relying upon
this agreement.  The undersigned further understands that this agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.

 

[Remainder of Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

Exact Name

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Title

 

12

--------------------------------------------------------------------------------